 



EXHIBIT 10.1
RETIREMENT TERM SHEET

         
1.
  Retirement Pay/Salary Continuation   Terminate salary at close of business on
7/31/05
 
       
2.
  Bonus   To be determined by the Compensation
Committee in its sole discretion, pro
rated through 7/31/05
 
       
3.
  Health Care Benefits   Participation in Executive Retiree Program, which
generally provides medical benefits, at Executive’s cost, through Executive’s
65th birthday.
 
       
4.
  401(k) Plan   No matching or other contributions
after 7/31/05
 
       
5.
  Options under 1995 Plan   Vesting of options to be accelerated as of 7/31/05.
Options shall remain exercisable for 90 days following 7/31/05
 
       
6.
  Options under 2003 Plan   Because of Executive’s continuation as a director,
options will be unaffected by
retirement, in accordance with the
plan
 
       
7.
  Restricted Stock Units   Because of Executive’s continuation as a director,
RSUs will be unaffected by
retirement, in accordance with the
plan
 
       
8.
  Car Allowance   Terminate car allowance at close of business on 7/31/05
 
       
9.
  General Release   To be provided no later than August
5, 2005

 